Citation Nr: 0602626	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right femur fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to April 
1983.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans' Affairs (VA), 
Regional Office (RO).  The veteran and his wife testified at 
a personal hearing before the undersigned at the St. 
Petersburg RO in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has requested an increased evaluation for his 
right femur fracture residuals, which were last examined by 
VA in August 2001.  The veteran and his wife testified at a 
personal hearing in December 2005 that his fracture residuals 
have worsened since the VA examination.  Because of the age 
of the examination and the veteran's assertions that the 
condition has worsened, the Board finds that another 
examination is needed in order to fully assess the current 
nature and degree of severity of the right femur fracture 
residuals.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(while the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern).

The veteran has also alleged that he currently suffers from 
right knee degenerative joint disease (DJD) directly related 
to the inservice motor vehicle accident.  However, the Board 
notes that there is no opinion in the record as to the 
etiology of the currently diagnosed right knee DJD.  Such an 
opinion is needed before the Board can make a final 
determination of the claim.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination of the right femur 
and the right knee.  The claims folder 
must be reviewed prior to the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was reviewed.  The 
examiner must comment on the presence of 
malunion of the femur, noting whether 
there is moderate or marked knee or hip 
disability.  The examiner should also 
indicate whether there is any nonunion 
present and, if so, whether there is any 
loose motion.  Whether or not the veteran 
requires the use of a knee brace should 
also be noted.

The examiner should provide the range of 
motion of the right hip and knee in 
degrees.  The examiner should also be 
asked to determine whether the right hip 
and/or knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right hip/knee is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  With respect to any 
subjective complaints of pain, the 
examiner should note: whether pain is 
visibly manifested on movement of the 
joint; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disorder; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disorder; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service- connected disorder.

After a complete review of the claims 
folder, to include the service medical 
records, the examiner must render an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed right knee disorder, to include 
DJD, is etiologically related to service, 
including from the motor vehicle 
accident.

A complete rationale for all opinions 
expressed must be provided.

2.  Once the above-requested development 
has been completed, the veteran's claims 
must be readjudicated utilizing all 
appropriate legal and diagnostic 
criteria.  Ensure that any other 
additional development is completed, such 
as obtaining pertinent outstanding 
hospital and outpatient treatment 
reports.  If the claims remain denied, he 
and his representative must be provided 
with a Supplemental statement of the case 
(SSOC) and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

